Citation Nr: 9901454	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  96-42 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 
40 percent for migraine headaches.

2.  Entitlement to a disability evaluation in excess of 
10 percent for the postoperative residuals of a pituitary 
adenoma.

3.  Entitlement to the extension of a temporary total 
evaluation for convalescence purposes beyond November 30, 
1994.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Hardzog, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to August 
1986.

At her hearing before a Member of the Board of Veterans 
Appeals (Board) in September 1998, the veteran submitted 
additional medical evidence, along with a statement waiving 
regional office (RO) consideration of this additional 
evidence.  Accordingly, the evidence has been considered by 
the Board in this decision.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that increased evaluations are warranted 
for her migraine headaches and postoperative residuals of a 
pituitary adenoma.  She maintains that her condition has not 
improved with treatment and that her residual problems 
include migraine attacks that render her unconscious for up 
to fourteen hours.  She further asserts that a temporary 
total evaluation should have been granted for a full year 
following the surgical treatment of her pituitary adenoma, as 
her physician placed her on convalescence leave for that 
period.



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the evidence supports the 
claim for a 100 percent evaluation for migraine headaches.  
It is further the decision of the Board that the 
preponderance of the evidence is against evaluation in excess 
of 10 percent for the postoperative residuals of a pituitary 
adenoma and the extension of a temporary total evaluation for 
convalescence beyond November 30, 1994.


FINDINGS OF FACT

1.  The RO has obtained all available relevant evidence 
necessary for an equitable disposition of the appeal.

2.  Migraine headaches are manifested by monthly migraine 
episodes that involve a loss of consciousness or coma-type 
state.

3.  There is no evidence of tachycardia, marked emotional 
instability, or increased levels of circulating thyroid 
hormones T4 and/or T3 by specific assays.

4.  Severe postoperative residuals and continued 
convalescence because of symptoms arising from September 1994 
gamma knife surgery for a pituitary adenoma after November 
30, 1994 are not demonstrated.



CONCLUSIONS OF LAW

1.  An evaluation of 100 percent is warranted for migraine 
headaches.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.20, 4.124a, Diagnostic Codes 8100, 8910 (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for the postoperative residuals of a pituitary adenoma have 
not been met.  §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.119, 
Diagnostic Codes 7900, 7915 (1998).

3.  The criteria for an extension of a temporary total 
evaluation beyond November 30, 1994, based upon surgical 
treatment in September 1994, have not been met.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 4.30 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veterans claims are well grounded within the meaning of 
38 U.S.C.A. § 5107 in that she has presented claims that are 
plausible.  The Board finds that the facts relevant to the 
issues on appeal have been properly developed and that the 
statutory obligation of the Department of Veterans Affairs 
(VA) to assist the veteran in the development of her claims 
has been satisfied.  38 U.S.C.A. § 5107(a).


I.  Factual Background

Service medical records reveal that the neurologic and 
endocrine systems were clinically evaluated as normal upon 
enlistment examination in June 1983.  The veteran reported 
that she had experienced headaches prior to menstruation.  A 
private physician reported that he had followed the veteran 
for secondary amenorrhea.  It was noted that her last 
menstrual period had occurred two years earlier.  In March 
1984, the veteran complained of a one-year history of severe 
headaches at certain periods during the month.  She stated 
that she sometimes experienced sharp headaches during which 
she needed to lie down.  In April 1984, a computed axial 
tomography scan revealed a pituitary tumor.  Following a 
period of hospitalization, microprolactonoma presenting with 
secondary amenorrhea and hyperprolactinemia was diagnosed.  A 
transsphenoidal resection for a prolactin-secreting tumor was 
performed.  In November 1984, the veteran complained of a 
one-month history of increasing bifrontal headaches, which 
were not always relieved by aspirin.

In a July 1985 report, a Medical Evaluation Board noted that 
the veteran had experienced a decrease in her frontal 
headaches following her April 1984 surgery, but that the 
headaches had increased in severity by January 1985.  The 
diagnoses were of hyperprolactinemia secondary to prolactin 
secreting pituitary adenoma, treated, improved, and status 
post selective transphenoidal hypophysectomy, uncomplicated 
without sequelae.  It was determined that the veterans 
ongoing medical problem was not disabling.  In November 1985, 
the veteran complained of increasing frontal headaches 
similar to those that she had experienced prior to the 
removal of the pituitary tumor.  Upon examination in June 
1986, persistent headaches, secondary to status post 
transphenoidal surgery for persistent prolactinoma was 
assessed.  In January 1986, the veteran underwent 
hospitalization after complaining of irregular menses, 
persistent galactorrhea, and frequent sharp headaches that 
occurred especially at night and were relieved with 
medication.  A transphenoidal hypophysectomy was performed.

In February 1986, the veteran reported that she experienced 
headaches 50 percent of the time at night or on awakening.  
In March 1986, it was noted that the veterans baseline 
throbbing headaches that had been present since childhood had 
been aggravated.  In May 1986, the neurology unit felt that 
the veterans migraine-type headaches were unrelated to her 
pituitary tumor.  It was noted that the headaches had not 
been controlled by medication, and that the veteran was 
unable to perform her duties due to recurrent headaches.  
Recurrent headaches, migraine in type, frequent and 
incapacitating, were diagnosed.  In June 1986, a Medical 
Evaluation Board concluded that the following conditions had 
not existed prior to service:  prolactinoma, persistent 
despite two prior transphenoidal hypophysectomies, and 
migraine headaches, incapacitating.  A Physical Evaluation 
Board subsequently determined that the veteran was unfit for 
service because of status post benign pituitary tumor surgery 
for hyperprolactinemia in 1984 with a recurrence of elevated 
prolactin and exacerbation of longstanding vascular headaches 
currently diagnosed as migraine type, existing prior to 
service, service aggravated.

Upon VA examination in October 1986, the veteran complained 
of a history of intermittent frontal throbbing headaches 
since 1983 or 1984, punctuated by lancinating pain.  She 
stated that the headaches had occurred almost daily since 
January 1986.  Examination revealed a blood pressure reading 
of 124/80.  The cardiac examination revealed a regular 
rhythm.  The examiners impression was of prolactin-secreting 
pituitary adenoma, status post transphenoidal surgery, 
persistently elevated prolactin, and amenorrhea and 
galactorrhea.  In addition, the examiner assessed throbbing 
frontal headaches, etiology unknown.  It was noted that an 
increase in headaches with the Valsalva maneuver suggested a 
vascular component versus neuralgic pain.

In a December 1986 rating decision, the RO granted service 
connection for the postoperative residuals of pituitary 
adenoma, evaluated as 10 percent disabling under Diagnostic 
Codes 7900 and 7915.  In addition, the RO granted service 
connection for migraine headaches, aggravated by service.  
After determining that the headaches were 30 percent 
disabling under Diagnostic Code 8100, the RO deducted 
10 percent for that portion of the disability that had 
existed prior to service and assigned a 20 percent 
evaluation.

Upon VA examination in January 1989, the veteran complained 
of migraine headaches that had had their onset shortly after 
basic training in 1983.  She described daily headaches that 
could be reduced to a dull ache with over-the-counter 
medication.  She reported that her many visits to doctors had 
caused her to be fired from many jobs, although she denied 
excessive absenteeism.  With respect to the residuals of her 
pituitary adenoma, the veteran reported that she felt faint 
and nauseous with the recommended higher doses of medication.  
She stated that she was lactating and that she had developed 
problems with nose pain, bladder pain, and urinary frequency 
since her second surgery.  The examiners impression was that 
the veteran had continuing migraine headaches and the above-
listed residuals of her two surgeries for her pituitary 
adenoma, along with side effects relating to her maintenance 
medication for what might be a persistent adenoma.  The 
examiner concluded that these problems had interfered with 
the veterans lifestyle and had made it very hard for her to 
hold a job.

VA medical records dated from 1989 to 1992 reflect complaints 
of headaches.  The veteran was admitted for hospitalization 
in January 1990 after complaining of severe headaches that 
did not respond to medication.  In March 1990, it was noted 
that the veteran was suffering from severe headaches that 
were poorly controlled with medication.  In May 1990, she 
complained of worsening headaches.  The veterans mother 
reported that the veteran had been acting strangely depressed 
and lethargic.  Chronic headaches and situational depression 
were assessed.  In June 1991, the veterans employer brought 
her to the emergency room in a semi-drowsy/stupor condition.  
An alteration in mental status secondary to medication 
ingestion was assessed.

Upon VA examination in November 1992, the veteran complained 
of frequent headaches, blurred vision, and an inability to 
work.  She stated that migraine headaches ranged in duration 
from several hours to a full day, during which time she was 
unable to continue her activities.  She complained of daily 
headaches and easy fatigability.  A mental assessment yielded 
normal results.

Private medical records reveal that the veteran underwent 
hospitalization in November 1993 after being found at work 
with her head on a desk, and unable to speak.  Her boyfriend 
reported that she had experienced the same symptoms in the 
past, which had been relieved by medication.  In addition, he 
reported that she had awakened spontaneously after 
experiencing similar symptoms.  An altered level of 
consciousness and a history of a central nervous system 
neoplasm were diagnosed.

In December 1993, the veteran was admitted for VA 
hospitalization in an unresponsiveness state.  It was noted 
that the veterans headaches had increased in intensity over 
the prior several months.  Her coworkers recalled that the 
veteran had complained of headaches and had acted lethargic 
during the episodes of headache.  It was noted that her hands 
had become cold and that she had been collapsing at her desk.  
The coworkers reported that they had called the paramedics 
several times, but had allowed the veteran to sleep through 
the period of unresponsiveness on other occasions, carrying 
the veteran home while she slept for several hours.  The 
veterans unresponsiveness following her admission lasted 
twelve hours.  During the episode of profound 
unresponsiveness, the veteran exhibited a change in 
neurological status that was manifested by mild right-sided 
abduction of the eye.  A computed axial tomography scan 
yielded normal results.  An electrocardiogram revealed sinus 
bradycardia.

An electroencephalogram was performed to evaluate a coma.  
Following testing, the impression was of abnormal results due 
to excessive drowsiness, possibly consistent with a mild 
encephalopathy of either metabolic or toxic etiology.  In 
addition, there were some synchronous bursts of slowing, 
consistent with subcortical encephalopathy.  It was noted 
that the veteran demonstrated some good variability of the 
background in response to the stimulation, which represented 
a very low-grade coma with a good prognosis for recovery.  
Three days later, an electroencephalogram was performed while 
the veteran was awake.  Abnormal results were viewed due to 
some irregular background slowing, which was consistent with 
cortical gray matter dysfunction and some irregular 
polymorphic delta in both temporal regions.  No true 
epileptogenic potentials were observed.  The diagnoses upon 
discharge were of status post pituitary adenoma removal, 
chronic daily headaches, complicated migraines, and status 
post-migrainous coma.

Later that month, the veteran underwent VA hospitalization 
after complaining of chronic headaches.  It was noted that 
she had undergone multiple episodes of loss of 
consciousness/unresponsiveness lasting less than or equal to 
nineteen hours, which had increased in frequency over the 
prior three months to approximately once per week.  In 
addition, it was noted that she had experienced severe, dull 
diffuse headaches, unresponsive to medication, one or two 
times per week over the prior several years.  A 
cardiovascular examination revealed a regular rate and 
rhythm, with no murmurs, rubs, or gallops.  The veterans 
headaches spontaneously subsided over the course of a two-day 
period and the veteran was without significant headache for 
several days prior to discharge.  It was suspected that her 
chronic headaches might be secondary to analgesic abuse, with 
rebound headache a major cause of the symptoms.  It was 
recommended that additional testing be performed should the 
veteran return to a state of altered consciousness.  The 
veteran was instructed to avoid driving an automobile, 
swimming, climbing to high places, and operating dangerous 
machinery.

In a July 1994 statement, a VA neurologist reported a 
diagnosis of coma migraine, status post pituitary adenoma 
removal times two.  It was noted that the veteran also 
suffered from chronic daily headaches that had been resistant 
to medical treatment.  It was noted that the veteran was on 
partial disability with driving restrictions because of 
these problems.

Private medical records reveal that the veteran underwent 
gamma knife stereotactic radiosurgery on September 13, 1994, 
following a referral from VA.  Left-sided pituitary/cavernous 
sinus adenoma/prolactinoma was diagnosed.  Following the 
procedure, the veteran was admitted to the hospital for 
overnight observation.

The veteran was admitted for VA hospitalization in October 
1994 after complaints of a severe headache.  It was noted 
that she had experienced headaches since childhood and 
recalled passing out after headaches in early childhood.  A 
review of the veterans symptoms was significant for weight 
gain, easy bruisability, headaches, loss of consciousness, 
weakness, and difficulty walking.  Examination revealed a 
regular rate and rhythm of the heart.  After an anti-
epileptic drug was administered, the veteran left the ward 
without warning.  No activity restrictions were recommended.  
It was noted that the veteran was not disabled, but was 
noncompliant.  Status post gamma knife surgery for pituitary 
prolactinoma, possible migraine, and possible seizure 
disorder were diagnosed.

In November 1994, the veteran was admitted for a workup of 
frequent and severe headaches.  The discharge diagnoses were 
of pituitary adenoma, complicated migraine, status post 
craniotomy for adenoma resection, and episodes of 
unconsciousness with coma one year ago.  In an addendum to 
the discharge summary, a neurologist noted that the veteran 
had explained that, while she had been noncompliant with 
respect to advice to remain in the hospital, she had been 
unable to stay because she had needed to work to make her 
living.  She further explained that, while she had been 
noncompliant with respect to the use of certain medications, 
the noncompliance had been related to the side effects of the 
medication, such as sleepiness, which prevented her from 
working and meeting her responsibilities.  The neurologist 
stated that the veteran had not experienced comatose episodes 
since childhood, but since approximately one-and-once-half 
years earlier.  It was noted that the veteran experienced 
approximately one comatose episode per month.

VA medical records reveal that the veteran was admitted for 
hospitalization on November 14, 1994 because of frequent 
severe headaches and episodes of unconsciousness.  It was 
noted that multiple drugs had not had an effect on the 
veteran, although it was emphasized that she was notoriously 
noncompliant with medication.  It was noted that the veteran 
experienced occasional galactorrhea and episodes of loss of 
consciousness approximately once or twice per month.  
Examination revealed a regular rate and rhythm of the heart.  
The endocrinology services impression was of possible 
corticotropin deficiency, remaining prolactinoma, or central 
hypothyroidism.  A psychiatrist determined that there was no 
evidence of a psychogenic component.  Throughout the 
veterans hospital stay, no unusual headaches that could be 
life threatening were observed.  The veteran was instructed 
not to drive.  It was noted that she was disabled because of 
the frequency of her headaches.  She was discharged on 
December 5, 1994.

In a December 1994 letter, a VA neurologist reported a 
diagnosis of coma migraine, status post pituitary adenoma 
removal times two, status post gamma knife surgery.  It was 
noted that the veteran had been admitted to the neurology 
ward on November 14, 1994 and had been treated with 
medication.  The neurologist reported that the veterans 
headaches had improved mildly, but that she had experienced 
two episodes of unresponsiveness during her hospital course.  
It was noted that her condition remained unchanged and that 
she required frequent visits to the neurology clinic and 
close physician monitoring.  It was further noted that she 
was on temporary disability, with driving and working 
restrictions.

VA medical records reflect complaints of headaches in 1994 
and 1995.  In December 1994, tests revealed no evidence of 
central hypothyroidism.  In January 1995, it was noted that 
the veteran had experienced an episode of unresponsiveness on 
December 23, 1994.

In an April 1995 letter, a VA neurologist reported that the 
veteran was on convalescent leave with driving and working 
restrictions.  It was noted that she would be unable to 
return to work until her medical condition had stabilized.  A 
diagnosis of coma migraine, status post pituitary adenoma 
removal, status post gamma knife surgery, was noted.

In an April 1995 letter, a second VA neurologist reported 
that the veteran had been placed on convalescent leave from 
her job since undergoing gamma knife stereotactic 
radiosurgery in September 1994.  It was noted that she had 
remained on convalescent leave and was no longer working at 
her job.

In a May 1995 rating decision, the RO determined that a 
temporary total evaluation was warranted for migraine 
headaches from November 14, 1994 to December 31, 1994, 
pursuant to 38 C.F.R. § 4.29.

In a November 1995 rating decision, the RO determined that a 
temporary total evaluation was warranted for the 
postoperative residuals of pituitary adenoma from September 
13, 1994 to November 30, 1994, pursuant to 38 C.F.R. § 4.30.

In a November 1995 letter, a VA neurologist reported that the 
veteran was on convalescent leave with driving and working 
restrictions and would be able to return to work on February 
29, 1996.  In a statement dated later in the month, the 
neurologist reported that the veteran had been placed on a 
seventy-hour involuntary hold at the hospital.

Upon VA examination in December 1995, the veteran reported 
that she had started to pass out in 1991.  She stated that 
she had passed out from seventeen to forty-eight hours at 
times.  It was noted that she was being treated for seizures.  
She complained of daily headaches at the center of the 
cranial aspect.  She reported no visual changes or cardiac 
pain.  She reported a twenty-pound weight loss over the prior 
three months, with a good appetite.  She described occasional 
tingling in the joints, but no joint stiffness.  It was noted 
that there was no acromegaly or change observed with respect 
to kyphosis of the cervicodorsal spine.  No abnormal glucose 
tolerance was noted.  There was no genital atrophy, per 
history.  The cranial nerves were intact, except for external 
deviation of the left eye.  There were no psychiatric 
manifestations.  Status post pituitary adenoma was diagnosed.

In a June 1996 statement, a VA neurologist reported that the 
veterans pituitary tumor had not resolved following 1994 
treatment with a gamma knife, as indicated by a high serum 
prolactin level.  It was noted that the veteran experienced 
continued headaches (coma migraine), which could be 
associated with high levels of prolactin.  The neurologist 
reported that the veteran had experienced episodes of loss of 
consciousness both before and after the gamma knife 
treatment.  It was noted that, as a result of these findings, 
the veteran had been on convalescent leave from February 1, 
1995 to February 28, 1996.

Upon VA examination in October 1996, the veteran complained 
of daily incapacitating headaches.  She described a 
prolactinoma that was not medically controlled.  The examiner 
diagnosed prolactinoma/migraines.

In a November 1996 letter, a VA neurologist reported that the 
veteran continued to experience daily severe headaches and 
recurring blackout spells.  It was noted that the last 
blackout spell had occurred on October 20, 1996.  The 
neurologist reported that medication should suppress her 
prolactin level and possibly decrease the site of her 
pituitary tumor, but that the veteran was unable to tolerate 
a high enough dose secondary to her upset stomach.  It was 
noted that, as a result of daily severe headaches, the 
veteran remained unable to perform her former employment.

The veteran underwent magnetic resonance imaging of the brain 
in November 1996.  The impression was of no significant 
interval change in the size of the presumed small amount of 
residual tumor in the left cavernous sinus.  There was no 
evidence of hydrocephalus.  It was noted that the markedly 
elevated prolactin levels were consistent with the tumor in 
the cavernous sinus.

At her December 1996 hearing at the RO, the veteran testified 
that her drivers license had been suspended and would 
continue to be suspended until she stopped experiencing 
episodes of passing out.  She stated that she had last worked 
in January 1994 in clerical data entry.  She reported that 
her doctor had removed her from employable status because of 
her passing out headaches.  She testified that her last 
emergency hospital visit because of a seizure had occurred 
eight days earlier.  She stated that the medication for her 
tumor caused an upset stomach.  She reported that she had 
passed out twice during the prior month.

In a January 1997 decision, a hearing officer determined that 
the veterans headaches were 50 percent disabling, but 
deducted 10 percent for that portion of the condition that 
had existed prior to service and assigned a 40 percent 
evaluation.

In a March 1997 decision, an Administrative Law Judge of the 
Social Security Administration determined that the veterans 
impairments, characterized as pituitary tumor difficulties, 
headaches, associated pain, and losses of consciousness, 
prevented her from performing work at any exertional level.  
It was concluded that she had been under a disability since 
October 17, 1994.

In April 1997, the veteran was evaluated in a private 
emergency room after experiencing the sudden onset of 
increasing lethargy, followed by her falling unconscious in 
the presence of a school instructor.  A blood pressure 
reading of 154/108 was observed.  An electrocardiogram 
revealed a normal sinus rhythm.  The veteran appeared to 
experience a transient period of total responsiveness after 
the administration of medication, but then became 
unresponsive.  An alternative level of consciousness, rule 
out central etiology, pituitary tumor or residual, was 
diagnosed.  When the veteran sought emergency private medical 
treatment several days later, she was initially hard to 
arouse.  Her pulse was strong and regular. After 
approximately three hours, she was easily arousable and 
responsive to verbal commands.

In March 1998, magnetic resonance imaging of the brain 
revealed a small amount of enhancing tissue in the left 
cavernous sinus lateral to the left internal carotid artery, 
which was consistent with a small amount of residual tumor.  
The suprasellar cistern was clear, and the optic chiasm was 
not compressed.

In a June 1998 letter, a VA neurologist reported that the 
veterans headaches (possible coma migraine) were still 
present, and that, as a result of these findings, she had 
been continued on convalescent leave.

The veteran sought VA emergency treatment in July 1998 
because of nausea and bifrontal intense headache pain.  
Examination revealed a regular rate and rhythm of the heart.  
The migraine had almost completely disappeared after the 
administration of medication and sleep.  The diagnostic 
impression was of persistent migraines with nausea.

In an August 1998 note, a VA endocrinologist reported that 
hypertension had been diagnosed recently.  It was noted that, 
while the veterans hypertension was well controlled, 
prolactin was inflating her blood pressure.

At her September 1998 hearing before a Member of the Board, 
the veteran testified that her blackout episodes lasted up to 
twelve hours.  She stated that the episodes had occurred 
approximately once a week until she had been given a new 
medication.  The veteran testified that she did not receive 
warning before the blackouts occurred.  She stated that she 
had experienced attacks in public, including in buses, cars, 
and planes.  She reported that the blackout episodes occurred 
monthly.  She stated that she was not capable of driving 
because of her coma migraines.  She testified that she had 
experienced weight loss.


II.  Migraine Headaches

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (1998); Francisco v. Brown, 7 Vet. App. 55 (1994).

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

In cases involving aggravation by active service, the rating 
will reflect only the degree of disability over and above the 
degree of disability existing at the time of entrance into 
active service, whether the particular condition was noted at 
the time of entrance into active service, or whether it is 
determined upon the evidence of record to have existed at 
that time.  It is necessary to deduct from the present 
evaluation the degree, if ascertainable, of the disability 
existing at the time of entrance into active service, in 
terms of the rating schedule except that if the disability is 
total (100 percent) no deduction will be made.  If the degree 
of disability at the time of entrance into service is not 
ascertainable in terms of the schedule, no deduction will be 
made.  38 C.F.R. § 3.322(a).

Under 38 C.F.R. § 4.124a, a maximum evaluation of 50 percent 
is warranted for migraine headaches with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.

The post-service medical evidence reflects numerous 
complaints of migraine headaches that have interfered with 
the veterans economic adaptability.  In addition, since 
1991, the evidence reflects findings of migraine episodes 
that involve a loss of consciousness or coma-type state.  In 
June 1991, alteration in mental status secondary to 
medication ingestion was initially assessed.  In late 1993, 
private and VA physicians observed an altered level of 
consciousness and a migrainous coma.  In letters dated 
in 1994, 1995, and 1996, VA neurologists reported a diagnosis 
of coma migraine.  Upon private hospitalization in April 
1997, an alternative level of consciousness was observed.

Although Diagnostic Code 8100 contemplates completing 
prostrating and prolonged attacks, it does not appear to 
contemplate a loss of consciousness or coma migraine.

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

With consideration of 38 C.F.R. § 4.20, the Board has 
considered the assignment of an increased evaluation pursuant 
to 38 C.F.R. § 4.124a, Diagnostic Code 8910, grand mal 
epilepsy, based upon similar location and symptomatology.  
Under Diagnostic Code 8910, a 100 percent evaluation is 
warranted for an average of at least one major seizure per 
month over the last year.  An 80 percent evaluation is 
warranted for an average of at least one major seizure in 
three months in the past year, or more than ten minor 
seizures weekly.  A 60 percent evaluation is warranted for an 
average of at least one major seizure in four months in the 
past year, or nine to ten minor seizures per week.  A 
40 percent evaluation is warranted for at least one major 
seizure in the last six months, or two in the last year, or 
an average of at least five to eight minor seizures weekly. A 
major seizure is characterized by the generalized tonic- 
clonic convulsion with unconsciousness. A minor seizure 
consists of a brief interruption in consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head (pure petit 
mal); or sudden jerking movements of the arms, trunk or head 
(myoclonic type); or sudden loss of postural control 
(akinetic type).  This formula makes no distinction between 
diurnal and nocturnal major seizures.  In the presence of 
major and minor seizures, the predominating type is to be 
rated.  This rating will not be combined with any other 
rating for epilepsy.  38 C.F.R. § 4.124a, Diagnostic Codes 
8910, 8911 (1998).

A review of the evidence reveals that, upon VA 
hospitalization in December 1993, the veterans coworkers 
reported that they had called the paramedics several times 
because of the veterans unresponsiveness, but had allowed 
the veteran to sleep through the period of unresponsiveness 
on other occasions, carrying the veteran home while she slept 
for several hours.  Following a period of VA hospitalization 
in November 1994, a VA neurologist noted that the veteran 
experienced approximately one comatose episode per month.  
During a period of VA hospitalization from November 1994 to 
December 1994, it was noted that the veteran experienced 
episodes of loss of consciousness approximately once or twice 
per month.  A neurologist reported that, during that 
hospitalization period, the veteran experienced two episodes 
of unresponsiveness.  At her September 1998 hearing, the 
veteran testified that her blackout episodes occurred 
monthly.

With primary reliance upon the provisions of 38 C.F.R. § 4.7, 
and with reasonable doubt resolved in the veterans favor, 
the Board concludes that a 100 percent evaluation is 
warranted for the veterans migraine headaches.

The Board notes that a Physical Evaluation Board determined 
that the veteran was unfit for service because of an 
exacerbation of longstanding vascular headaches currently 
diagnosed as migraine type, existing prior to service, 
service aggravated.  Since the RO granted service connection 
for headaches in a December 1986 rating decision, it has 
deducted the 10 percent portion of the veterans disability 
that it determined had preexisted the veterans entry into 
military service.  However, the Board is of the opinion that 
it cannot be ascertained, with any degree of precision, that 
the preservice condition was compensable in degree prior to 
entry into military service.  There is no evidence of coma 
migraines or characteristic prostrating attacks prior to 
service.  In June 1986, a Medical Evaluation Board concluded 
that incapacitating migraine headaches had not existed prior 
to service.  Accordingly, the Board will not deduct any 
degree of preservice disability from the current rating 
pursuant to 38 C.F.R. § 3.322.


III.  Postoperative Residuals of a Pituitary Adenoma

Under the applicable criteria prior to June 6, 1996, benign 
new growths of any specified part of the endocrine system 
were to be rated based on interference with endocrine 
functions using any applicable endocrine analogy.  38 C.F.R. 
§ 4.119, Diagnostic Code 7915 (effective prior to June 6, 
1996).

Under the applicable criteria prior to June 6, 1996, a 10 
percent evaluation was warranted for moderate or 
postoperative hyperthyroidism with tachycardia that may be 
intermittent and tremor.  A minimum evaluation was assigned 
when continuous medication was required for control of 
hyperthyroidism.  A 30 percent was warranted for moderately 
severe hyperthyroidism with the same history as that required 
for a 60 percent evaluation, but with reduced symptoms, or 
postoperative hyperthyroidism with tachycardia and increased 
blood pressure or pulse pressure of moderate degree and 
tremor.  A 60 percent evaluation was warranted for severe 
hyperthyroidism with marked emotional instability, 
fatigability, tachycardia, and increased pulse pressure or 
blood pressure, and increased levels of circulating thyroid 
hormones T4 and/or T3 by specific assays.  38 C.F.R. § 4.119, 
Diagnostic Code 7900 (effective prior to June 6, 1996).

During the course of this appeal, sections of the Rating 
Schedule pertaining to the endocrine system were amended, 
effective June 6, 1996.  The United States Court of Veterans 
Appeals has held that when regulations concerning rating 
disabilities undergo a substantive change during the course 
of an appeal, the veteran is entitled to the resolution of 
her claim under the criteria that are to her advantage.  
Karnas v. Derwinski, 1 Vet. App. 308, 312 (1991).  The Board 
notes that the RO considered the changes in the criteria.

Effective June 6, 1996, a benign neoplasm of any specified 
part of the endocrine system may be rated as the residuals of 
endocrine dysfunction.  38 C.F.R. § 4.119, Diagnostic Code 
7915.

Effective June 6, 1996, a 10 percent evaluation is warranted 
for hyperthyroidism with tachycardia, which may be 
intermittent, and tremor, or when continuous medication is 
required for control.  A 30 percent evaluation is warranted 
for hyperthyroidism with tachycardia, tremor, and increased 
pulse pressure or blood pressure.  38 C.F.R. § 4.119, 
Diagnostic Code 7900.

The Board has considered the assignment of an evaluation in 
excess of 10 percent under both the revised criteria and the 
criteria in effect prior to June 6, 1996, but finds that an 
evaluation greater than 10 percent is not warranted.  
Notably, there is no evidence of tachycardia, marked 
emotional instability, or increased levels of circulating 
thyroid hormones T4 and/or T3 by specific assays.  Thus, the 
claim for an evaluation in excess of 10 percent for the 
postoperative residuals of a pituitary adenoma must be 
denied.


IV.  Temporary Total Evaluation

Pursuant to 38 C.F.R. § 4.30(a), temporary total evaluations 
may be assigned if treatment of a service-connected 
disability resulted in at least one of the following: surgery 
requiring at least one month of convalescence, immobilization 
by cast (without surgery) of at least one major joint, or 
surgery with severe postoperative residuals.  Examples of 
severe postoperative residuals are: incompletely healed 
surgical wounds, therapeutic immobilization of one major 
joint or more, application of a body cast, necessity for 
house confinement, or necessity for continued use of a 
wheelchair or crutches.  38 C.F.R. § 4.30(a)(2).

The veteran underwent gamma knife stereotactic radiosurgery 
on September 13, 1994.  Subsequently, the RO determined that 
a temporary total evaluation was warranted for the 
postoperative residuals of pituitary adenoma from September 
13, 1994 to November 30, 1994, pursuant to 38 C.F.R. § 4.30.

The Board is cognizant of the letters from VA neurologists in 
which they reported that the veteran had been placed on 
convalescent leave from her job following the September 1994 
surgery.  Indeed, in a June 1996 statement, a VA neurologist 
reported that the veteran had been on convalescent leave from 
February 1, 1995 to February 28, 1996.

However, the neurologist reported that the veterans 
pituitary tumor had not resolved following the 1994 surgical 
treatment with a gamma knife.  The neurologist further 
reported that the veteran had experienced episodes of loss of 
consciousness both before and after the gamma knife 
treatment.  Thus, the Board is unable to conclude that the 
surgical results alone led to the need for convalescence 
beyond November 30, 1994.

Furthermore, the evidence indicates that the veterans severe 
migraine headaches, rather than the residuals of gamma knife 
surgery, have rendered her disabled.  Following a period of 
VA hospitalization from November 1994 to December 1994, it 
was noted that the veteran was disabled because of the 
frequency of her headaches.  In a November 1996 letter, a VA 
neurologist reported that, as a result of daily severe 
headaches, the veteran remained unable to perform her former 
employment.  At her December 1996 hearing, the veteran 
testified that her doctor had removed her from employable 
status because of her passing out headaches.

The disability resulting from the veterans migraine 
headaches is contemplated by the evaluation expressly 
assigned for migraine headaches.  A separate evaluation has 
been assigned for the postoperative residuals of a pituitary 
adenoma, and that evaluation contemplates any symptoms, other 
than headaches, suffered by the veteran from January 1, 1995.  
In light of a lack of evidence of severe postoperative 
residuals and continued convalescence because of symptoms 
arising from the gamma knife surgery after November 30, 1994, 
an extension of a temporary total disability evaluation for 
convalescence beyond November 30, 1994 is not warranted.


ORDER

A 100 percent evaluation is granted for migraine headaches, 
subject to the provisions governing the award of monetary 
benefits.

An evaluation in excess of 10 percent for the postoperative 
residuals of a pituitary adenoma is denied.

An extension of a temporary total disability evaluation for 
convalescence beyond November 30, 1994 is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.
- 2 -
